United States Court of Appeals
                                                                                            Fifth Circuit
                                                                                            F I L E D
                            UNITED STATES COURT OF APPEALS
                                                                                            October 14, 2004
                                     FIFTH CIRCUIT
                                                                                         Charles R. Fulbruge III
                                         _________________                                       Clerk
                                            No. 03-21114
                                         _________________


PLANTOWSKY FAMILY LIMITED PARTNERSHIP, by and through it general partner, PFLP
Holdings Inc,


                                Plaintiff - Appellant,

versus


FREDRIC R HERBERT; JEFFREY M RUBIN; SCOTT H SMITH,


                                Defendants - Appellees.



                             Appeal from the United States District Court
                                 For the Southern District of Texas
                                     USDC No. H-02-CV-3179



Before SMITH and GARZA, Circuit Judges, and VANCE* , District Judge.

PER CURIAM:**

         We affirm the district court’s judgment essentially for the reasons stated in its Order of

October 1, 2003.

         AFFIRMED.

         *
          District Judge of the Eastern District of Louisiana, sitting by designation.
         **
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.